The court properly dismissed the petition seeking to compel respondent to present petitioner’s Request For Evaluation (RFE), since “there is no statutory requirement that [respondent] adhere to a particular procedure in determining whether to consider a property for designation” (Matter of Citizens Emergency Comm. to Preserve Preserv. v Tierney, 70 AD3d 576, 577 [2010], lv denied 15 NY3d 710 [2010]). Accordingly, the decision as to whether an RFE should be calendared is a discretionary action and thus mandamus to compel is not an available remedy. Moreover, contrary to petitioner’s contention, the Landmarks Preservation Commission is not obligated under 63 RCNY 1-02 to hold a public hearing before declining to calendar a request for the property’s designation as a landmark (see Matter of Landmark West! v Burden, 15 AD3d 308, 309 [2005], lv denied 5 NY3d 713 [2005]). Concur — Tom, J.E, Friedman, DeGrasse, Richter and Manzanet-Daniels, JJ. [Prior Case History: 2010 NY Slip Op 32838(U).]